DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           E.M. The Mother,
                              Appellant,

                                      v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                    LITEM PROGRAM,
                        Appellees.

                               No. 4D19-1815

                               [March 12, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacey Schulman, Judge; L.T. Case No. 2012-4718 DP.

  Antony P. Ryan, Regional Counsel and Richard G. Bartmon, Assistant
Regional Counsel, West Palm Beach, for appellant.

   Thomasina Moore and Samantha Costas Valley, Tallahassee, for
appellee Guardian Ad Litem.        Ashley Moody, Attorney General,
Tallahassee, and Carolyn Schwarz, Assistant Attorney General, Fort
Lauderdale, for appellee Department of Children and Families.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and FORST, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.